The only issue on this appeal is the narrow one whether camp trailers, travel trailers, and mobile camp units to be occupied by campers on the petitioner’s *773“public camp ground” for sleeping quarters, eating quarters, cooking, and storage of personal property are within the prohibition of_ the zoning by-law of Stow: “No trailer shall be moved onto any lot within the Town for use as a dwelling.” The Land Court judge in this proceeding under G. L. c. 240, § 14A, rightly ruled that they are. The wording of the by-law is, we think, inclusive of all trailers to be used for living purposes even though not so affixed to the land and served with facilities as to take on some of the characteristics of a permanent home. See Marblehead v. Gilbert, 334 Mass. 602; Manchester v. Phillips, 343 Mass. 591, 595-596. No question has been presented as to the validity of this exercise of the zoning power. See Granby v. Landry, 341 Mass. 443, 445-447.
Robert E. Galvin for the petitioner.
Thomas R. Morse, Jr., Town Counsel, for the respondent.

Decision affirmed.